This action was instituted by appellee by an original complaint to vacate and set aside a default judgment theretofore rendered against him and in favor of appellant. The court below, to which the cause was venued, granted that relief; appellant's motion for new trial was overruled and he attempts to prosecute an appeal to this court.
The judgment sought to be appealed from is not a final, appealable judgment within the meaning of our statutes authorizing appeals. § 2-3201, Burns' 1933. Karnes, Admr. v.Perisho (1938), 104 Ind. App. 584, 12 N.E.2d 403; Soil v.Soil (1936), 102 Ind. App. 112, 1 N.E.2d 311; Woodard v.Killen (1925), 196 Ind. 570, 148 N.E. 195.
The appeal is therefore dismissed on the court's own motion.
NOTE. — Reported in 58 N.E.2d 942. *Page 335